Fourth Court of Appeals
                                 San Antonio, Texas
                                       May 26, 2021

                                    No. 04-21-00139-CR

                                  Eliodoro MUNGUIA III,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020CR6173
                       Honorable Raymond Angelini, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.

       It is so ORDERED on May 26, 2021.


                                              _____________________________
                                              Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of May, 2021.

                                              _____________________________
                                              Michael A. Cruz, Clerk of Court